 



EXHIBIT 10.2

EMPLOYMENT AGREEMENT

     This Agreement is made as of May 3 , 2005, between AIRNET SYSTEMS, INC.,
(the “Company”) and LARRY M. GLASSCOCK, JR. (the “Employee”), who hereby agree
as follows:

     1. EMPLOYMENT OF EMPLOYEE. The Company hereby employs Employee and Employee
hereby accepts employment by the Company, under the terms and subject to the
conditions contained in this Agreement. The Company hereby employs Employee as
its Senior Vice President, Express Services.

     2. TERM OF EMPLOYMENT. Employee has been employed by the Company since
February 2003 without written agreement. The term of Employee’s employment by
the Company under this Agreement shall be for the period (the “Initial
Employment Period”) beginning on the date of this Agreement and ending on
December 31, 2006; provided, that the Initial Employment Period shall extend for
successive one year periods (each a “Renewal Employment Period” and, together
with the Initial Employment Period, the “Employment Period”) unless either the
Company or Employee provides the other party notice of termination of this
Agreement at least ninety (90) days prior to the end of the Employment Period.

     3. SERVICES. Employee shall use his best efforts in performing the duties
of employment assigned to Employee pursuant to this Agreement in an efficient,
faithful and business-like manner. Employee shall report directly to the
President and Chief Executive Officer of the Company. Employee shall perform
such duties as requested by, and have such authority to act on behalf of the
Company as may be conferred by, the Board of Directors. Employee shall devote
his full business time, attention, energy and skill to the business of the
Company. During the Employment Period, the Employee shall not engage in or
perform any outside consulting or other services for any person other than the
Company or any of its subsidiaries. Notwithstanding the previous sentence, the
Employee may serve as a director or trustee of any corporation, civil,
fraternal, religious, public interest or similar organization; provided, that,
except with the prior approval of the Company’s Board of Directors or its Lead
Director, the Employee may not serve as a director or trustee of any for-profit
entity. During the term of this Agreement, the primary place of employment for
the Employee shall be the Greater Columbus Ohio and/or Dallas-Fort Worth
Metropolitan areas, provided, however, that Employee shall be required to travel
as necessary or prudent to effectively and efficiently satisfy the terms of his
employment as set forth in this Agreement.

     4. COMPENSATION. For the services described in this Agreement, the Employee
shall receive an initial annual base salary of Two Hundred Fifteen Thousand
Dollars ($215,000.00). On an annual basis, the Compensation Committee of the
Board of Directors will conduct a review of the Employee’s performance and
determine whether the Employee’s base salary should be adjusted. Pursuant to
such performance review, the Employee’s base salary may be increased or
decreased. In the event that the Company adjusts the Employee’s initial base
salary, the amount of the initial base salary, together

1



--------------------------------------------------------------------------------



 



with any adjustment(s), shall be his base salary. Said base salary shall be
payable in equal installments in accordance with the regular payroll practices
of the Company. Employee shall further be entitled to receive a bonus according
to the plans from time to time established by, and subject to approval by, the
Compensation Committee of the Board of Directors.

     5. OTHER EMPLOYEE FRINGE BENEFITS.

     (a) IN GENERAL. The Company shall further provide the Employee with all
health and life insurance coverages, sick leave and disability programs,
tax-qualified retirement plan contributions, stock option plans, paid holidays
and vacations, perquisites, and such other fringe benefits of employment as the
Company may provide from time to time to actively employed senior executives of
the Company.

     (b) SUPPLEMENTAL BENEFITS. The Company shall also provide the Employee with
the following supplemental benefits:

            (i) VACATION. The Employee will be entitled to total vacation leave
during the term of this Agreement of up to four (4) weeks per year at such time
as agreed between the Employee and the Company.

            (ii) STOCK OPTION PLANS. The Employee will be entitled to
participate in the AirNet Systems, Inc. Amended and Restated 1996 Incentive
Stock Plan (the “1996 Stock Plan”) and the AirNet Systems, Inc. 2004 Stock
Incentive Plan (the “2004 Stock Plan”), as such plans may be amended from time
to time (sometimes collectively referred to herein as the “Stock Plans”), copies
of which are attached hereto as Exhibits A and Exhibit B. The Employee’s
participation in the Stock Plans shall be determined in accordance with the
terms and conditions of the Stock Plans and by the Board of Directors of the
Company or the committee thereof administering the Stock Plans.

            (iii) OTHER. The Employee will also be entitled to participate in
such other employee benefit plans, and shall receive such additional fringe
benefits, as the Board of Directors or the Compensation Committee thereof may
from time to time determine.

     (c) EXPENSES. The Company shall reimburse the Employee for all reasonable
expenses paid or incurred by Employee in the performance of his duties under
this Agreement. Such reimbursements shall be made in accordance with the
standard expense reporting, approval and reimbursement policies maintained by
the Company from time to time.

     6. NON-COMPETITION.

     (a) Except with the prior written consent of the Company, during the
Employment Period, and for a period of one (1) year immediately following
termination of his employment with the Company, whether voluntarily or
involuntarily or with or

2



--------------------------------------------------------------------------------



 



without Cause, the Employee shall not, directly or indirectly for the benefit of
Employee or others, either as principal, agent, manager, consultant, partner,
owner, employee, distributor, dealer, representative, joint venture, creditor or
otherwise, engage in any work involving any of the following: (i) any activity
involving the delivery of time sensitive packages or which competes with any
service or product of the Company now in existence or in existence as of the
Date of Termination; (ii) the promotion, solicitation, attempt to solicit,
license or sell, in any geographic area where the Company or its successor in
interest conducts business of any product or service in competition with the
products or services of the Company; (iii) the solicitation, attempt to solicit,
management, maintenance, sale or license of any product or service in
competition with the products or services of the Company to any business which
was a customer of the Company during the one year period immediately preceding
the cessation of Employee’s employment with the Company; and (iv) the disclosure
to any person of the names of any of the customers of the Company or any other
information pertaining to them unless such information can be obtained from
public sources.

     (b) The Employee acknowledges that the business of the Company is national
in scope and the national scope is the reason for the geographic scope and/or
duration of the restrictions on competition and solicitation provided in this
Section 6. Satisfaction of the one (1) year period described in this Section 6
shall be suspended during the time of any activity of the Employee prohibited by
this Section 6. In the event a court grants injunctive relief to the Company for
a failure of Employee to comply with the provision contained in this Section 6,
the noncompetition period shall commence anew with the date such relief is
granted.

     (c) The restrictions provided in this Section 6 may be enforced by the
Company, by an action at law, or in equity, including but not limited to, an
action for injunction and/or an action for damages. The provisions of this
Section 6 constitute an essential element of this Agreement, without which the
Agreement would not have been affected by the Company. The provisions of this
Section 6 shall survive the termination of any other obligations of Employee
under this Agreement for a period necessary to enforce its provisions. If the
scope of any restriction contained in this Section 6 is too broad to permit
enforcement of such restriction to its fullest extent, then such restriction
shall be enforced to the maximum extent permitted by law and the Employee hereby
consents and agrees that such scope may be judicially modified in any proceeding
brought to enforce such restriction.

     7. CONFIDENTIAL INFORMATION. Employee hereby acknowledges that in the
course of his employment, Employee may receive, have access to or contribute to
confidential, proprietary information or trade secrets of the Company. In
consideration of Employee’s initial and continued employment with the Company
and of Employee being given access to Confidential Information (as defined in
subparagraph (a) below), Employee agrees to the following:

3



--------------------------------------------------------------------------------



 



     (a) “Confidential Information” means all of the Company’s confidential and
proprietary information and trade secrets in existence on the date hereof or at
any time during the Employee’s employment, including, but not limited to:

            (i) All or any portion or phase of any and all information
constituting or relating to any and all products, manufacturing techniques,
equipment, manufacturing and test data or materials used or owned by or licensed
to the Company, whether fully or partially developed, which information is used
or usable by the Company in its business or by its customers;

            (ii) The whole or any portion or phase of any business plans,
financial information, purchasing data, supplier data, accounting data or other
financial information;

            (iii) The whole or any portion or phase of any research and
development information, inventions, discoveries, patent applications, ideas,
designs, design procedures, engineering drawings, sketches, renderings, other
drawings, computer programs, progress reports, algorithms or processes or other
technical information;

            (iv) The whole or any portion or phase of any marketing or sales
information, sales records, customer lists, prices, sales projections, costs,
specifications, procurement and sales activities and procedures, promotion and
pricing techniques, credit and financial data concerning customers or other
sales information; and

            (v) Trade secrets, as defined by the laws of the State of Ohio.

Notwithstanding the foregoing, Confidential Information shall not include
information which has been published, disseminated without obligation of
confidence or which has otherwise become a part of the public domain as of the
date hereof or at any time subsequent to the date hereof, (A) by or through the
affirmative action of the Company or (B) by or through any other person who has
received the prior written approval of the Company in connection with such
publication or dissemination.

     (b) Employee acknowledges that all information, whether falling within the
above definition or otherwise, shall be presumed to be Confidential Information
if the Company takes measures designed to prevent it, in the ordinary course of
business, from being available to persons other than those selected by the
Company to have access thereto for limited purposes.

     (c) All information disclosed to Employee or to which Employee obtains
access during the period of Employee’s employment, which Employee has a
reasonable basis to believe to be Confidential Information, shall be presumed to
be Confidential Information.

     (d) Except as required as a part of Employee’s duties at the Company,
Employee shall never, either during Employee’s employment by the Company or
thereafter,

4



--------------------------------------------------------------------------------



 



disclose or use on Employee’s own behalf or on behalf of any person any
Confidential Information, as defined in subparagraph (a) hereof. Upon
termination of Employee’s employment with the Company, regardless of whether
such termination involuntary, involuntary or with or without Cause, all records
of Confidential Information, including but not limited to, all notes, memos,
plans, records, letters, reports, magnetic tapes, magnetic diskettes and other
tangible materials, including copies thereof in Employee’s possession, whether
prepared by Employee or by others, shall be returned to the Company. Upon
request at any time during the term of employment or thereafter, Employee shall
disclose to the Company the names and addresses of any persons to whom any
disclosure of Confidential Information has been made and shall state to the
Company what disclosures have been made to such persons.

     (e) Employee agrees to communicate to the Company promptly and fully, and
to assign to the Company, all inventions and technical or business innovations,
including, but not limited to, any and all products and processes developed or
conceived solely by Employee, or jointly with others, during the term of
Employee’s employment, which are within the scope of the Company’s business as
conducted on the date of this Agreement or at any time during the term of
Employee’s employment with the Company, or which were developed on the Company’s
time, or which utilized the Company’s equipment, materials or information.
Employee further agrees to execute all necessary papers, and otherwise to assist
the Company, at the Company’s sole expense, to obtain patents or other legal
protection as the Company deems fit, both during and after Employee’s term of
employment with the Company. As to any such inventions and technical or business
innovations, any products or processes, said inventions, innovations, products
and processes, are to be the property of the Company, and Employee shall have no
proprietary interest therein.

     (f) Employee agrees and understands that there are significant business
reasons for entering into this Section 7 and that its restrictions are
reasonable and necessary to protect legitimate business interests of the
Company.

     8. CERTAIN OTHER PROHIBITIONS. During the Employment Period and for period
of one (1) year immediately following the termination of his employment with the
Company, the Employee shall not, either directly or indirectly, do any of the
following: (i) solicit to hire or hire any employee of the Company or
(ii) participate as a shareholder, partner, joint venturer,officer, director,
employee, agent, solicitor, distributor, dealer or representative, or have any
direct or indirect financial interest (including without limitation the interest
of a creditor) with any person who solicits to hire or hires any employee of the
Company.

     9. TERMINATION OF EMPLOYMENT.

     (a) TERMINATION OF EMPLOYMENT BY THE COMPANY. The Employee’s employment
hereunder may be terminated by the Company under the following circumstances:

5



--------------------------------------------------------------------------------



 



            (i) The Employee’s employment hereunder shall terminate upon his
death and may be terminated by the Company in the event of his Disability. For
purposes of this Agreement, the term “Disability” shall mean the inability of
the Employee due to illness (mental or physical), accident, or otherwise, to
perform his duties for any period of one hundred twenty (120) consecutive days,
as determined by an independent physician selected by the Company and reasonably
acceptable to the Employee (or his legal representative), provided that the
Employee does not return to work on substantially a full-time basis for at least
five (5) consecutive business days within thirty (30) days after Notice of
Termination is given by the Company pursuant to the provisions of Sections 9
(c) and 9 (d) (ii).

            (ii) The Company may terminate the Employee’s employment hereunder
for Cause. “Cause” shall be defined to include (i) any willful breach of the
material terms of this Agreement; (ii) any willful breach of any material duty
of employment assigned to the Employee pursuant to this Agreement other than a
breach relating to an assignment that would constitute the basis for the
Employee’s submitting a Notice of Termination for “Good Reason” pursuant to
Section 9(b) of this Agreement; (iii) material refusal to perform the duties of
employment assigned to Employee pursuant to this Agreement other than a refusal
relating to an assignment that would constitute the basis for the Employee’s
submitting a Notice of Termination for “Good Reason” pursuant to Section 9(b) of
this Agreement; (iv) theft or embezzlement of a material amount of the Company’s
property; (v) fraud or (vi) indictment for criminal activity not including minor
misdemeanor traffic offenses.

            (iii) The Company may terminate the Employee’s employment hereunder
without Cause. In the event the Company terminates the Employee’s employment
without Cause, Employee shall be entitled to the benefits set forth in
Section 10 (c).

     (b) TERMINATION OF EMPLOYMENT BY EMPLOYEE. The Employee may terminate his
employment at any time. However, he shall be deemed to have terminated his
employment for “Good Reason” only if he terminated his employment by giving
Notice of Termination pursuant to Sections 9 (c) and 9 (d) (iii) within ninety
(90) days after the occurrence of any of the following events (provided the
Company does not cure such event within thirty (30) days following its receipt
of the Employee’s Notice of Termination and further provided that, if the
Company does not cure such event within such thirty (30) days, Employee will be
deemed to have terminated on the date the cure period expired):

            (i) Without the Employee’s prior written consent, the Company
assigns the Employee to duties that are materially inconsistent with the
Employee’s professional training and experience or to a position that is not
substantially comparable to the position that the Employee holds with the
Company as of the date of this Agreement;

            (ii) The Employee’s base salary is reduced for any reason other than
in connection with the termination of his employment;

6



--------------------------------------------------------------------------------



 



            (iii) The assignment of the Employee, without his prior written
consent, to a Company office located outside of the Dallas Fort-Worth
Metropolitan area;

            (iv) The Company’s failure to obtain an agreement from any successor
or assign of the Company to assume and to agree to perform this Agreement; or

            (v) The Company otherwise materially breaches its obligations to
make payments to the Employee under this Agreement.

     (c) NOTICE OF TERMINATION. Any termination of the Employee’s employment by
the Company hereunder, or by the Employee other than termination upon the
Employee’s death, shall be communicated by written Notice of Termination to the
other party. For purposes of this Agreement, a “Notice of Termination” means a
notice that shall indicate the specific termination provision in this Agreement
relied upon, and shall set forth unreasonable detail the facts and circumstances
claimed to provide a basis for termination of the Employee’s employment under
the provision so indicated.

     (d) DATE OF TERMINATION. For purposes of this Agreement, inapplicable “Date
of Termination” means:

            (i) If the Employee’s employment is terminated by his death, the
date of his death.

            (ii) If the Employee’s employment is terminated by the Company as a
result of Disability pursuant to Section 9 (a) (i), the date that is thirty
(30) days after Notice of Termination is given.

            (iii) If the Employee terminates his employment for Good Reason
pursuant to Section 9 (b), the date that is thirty (30) days after Notice of
Termination is given (provided that the Company does not cure such event during
that thirty-day period).

            (iv) If the Employee terminates his employment other than for Good
Reason, the date the Notice of Termination is given.

            (v) If the Employee’s employment is terminated by the Company for
Cause pursuant to Section 9 (a) (ii), the date the Notice of Termination is
given.

            (vi) If the Employee’s employment is terminated by the Company other
than for Cause or Disability, the date that is thirty (30) days after Notice of
Termination is given.

     10. AMOUNTS PAYABLE UPON TERMINATION OF EMPLOYMENT OR DURING DISABILITY.

     (a) DEATH. If the Employee’s employment is terminated by his death, the
Employee’s beneficiary (as designated by the Employee in writing with the
Company

7



--------------------------------------------------------------------------------



 



prior to his death) shall be entitled to the following payments and benefits:
(i) any portion of the Employee’s base salary that is accrued but unpaid, any
vacation that is accrued but unused (during the then current fiscal year only),
and any business expenses that are unreimbursed —all, determined as of the Date
of Termination and payable within thirty (30) days of such date and (ii) any
benefits resulting from the fringe benefits described in Section 5 upon the
Employee’s death in accordance with the provisions of the plan or program that
provides each applicable fringe benefit. In the absence of a beneficiary
designation by the Employee, or, if the Employee’s designated beneficiary does
not survive the Employee, benefits described in this Section 10 (a) shall be
paid to the Employee’s estate.

     (b) DISABILITY.

            (i) During any period that the Employee fails to perform his duties
hereunder as a result of incapacity due to physical or mental illness
(“Disability Period”), the Employee shall continue to receive his base salary
and bonus at the rate then in effect for such period until his employment is
terminated pursuant to Section 9 (a) (i); provided, however, that payments of
base salary and bonus so made to the Employee shall be reduced by the sum of the
amounts, if any, that were payable to the Employee at or before the time of any
such salary or bonus payment under any disability benefit plan or plans of the
Company and that were not previously applied to reduce any payment of base
salary or bonus.

            (ii) Upon his termination of employment because of Disability, the
Employee shall be entitled to the following payments and benefits:

                  (A) Those described in Section 10 (a) (i);

                  (B) for a period of twelve (12) months following his Date of
Termination, continuation of all medical and health care benefits (excluding any
Flexible Spending Account or similar plan maintained under Section 125 of the
Internal Revenue Code); and.

                  (C) a continuation of any disability plan in effect as of his
Date of Termination, provided that it is determined that Employee was disabled
and entitled to benefits under the terms and conditions of such plan as of his
Date of Termination. If, following the Employee’s termination of employment, it
is determined that Employee is no longer disabled in accordance with the terms
of the disability plan, Employee’s disability coverage shall cease as of the
date of such determination and Employee shall not be entitled to any further
benefits under such disability plan.

     (c) TERMINATION BY COMPANY WITHOUT CAUSE, OR TERMINATION BY EMPLOYEE FOR
GOOD REASON. Subject to the terms and conditions of this Section 10, in the
event that the Company terminates the Employee’s employment without Cause or the
Employee terminates his employment for Good Reason, the Employee shall be
entitled to the following payments and benefits:

8



--------------------------------------------------------------------------------



 



            (i) Those described in Section 10 (b) (ii) (A) and (B);

            (ii) A continuation of payment of the Employee’s base salary as in
effect on the Date of Termination for a period of twelve (12) months from the
Date of Termination; provided, however, that such base salary during the twelve
(12) month salary continuation period shall not be less than the Employee’s
initial annual base salary in effect as of the date of this Agreement;

            (iii) As of his Date of Termination, the Employee shall become fully
vested in all employee benefit programs (other than with respect to any
restricted stock issued under the 2004 Stock Plan and any tax qualified
retirement or savings plan, the Employee’s interest in which shall vest in
accordance with the terms of such plans), including, without limitation, all
stock options and awards under the 1996 or 2004 Stock Plans, in which he was a
participant at the time of the termination of his employment;

            (iv) A single lump sum payment, payable within thirty (30) days of
the Date of Termination, equal to the Employee’s non-vested interest under any
tax qualified retirement or savings plan maintained by the Company which is
forfeited by the Employee under such plan’s terms upon his termination of
employment;

            (v) A single lump sum payment equal to the pro rata portion of any
non-discretionary bonus that the Employee would have been entitled to if he had
remained an employee throughout the fiscal year, such pro rata portion to be
based on the number of days from the beginning of such fiscal year through the
Date of Termination divided by 365, such lump sum to be payable within thirty
(30) days of the date the amount of such bonus would have been determined in
accordance with the terms and conditions of such bonus plan; and

            (vi) Employee’s reasonable, out-of-pocket fees and expenses in
connection with outplacement services, in an amount not to exceed $15,000.

     (d) TERMINATION BY EMPLOYEE OTHER THAN FOR GOOD REASON OR TERMINATION BY
COMPANY FOR CAUSE. In the event that the Employee terminates his employment
other than for Good Reason or the Company terminates his employment for Cause,
the Employee shall not be entitled to any compensation except as set forth
below:

            (i) Any base salary that is accrued but unpaid, any vacation that is
accrued but unused (for the then current fiscal year only), and any business
expenses that are unreimbursed — as of the Date of Termination; and

            (ii) Any other rights and benefits (if any) provided under plans and
programs of the Company, determined in accordance with the applicable terms and
provisions of such plans and programs.

9



--------------------------------------------------------------------------------



 



     (e) EFFECT OF SECTION 409A. Notwithstanding the foregoing, amounts
described in this Section 10 will be deferred to the extent, if any, necessary
to avoid the imposition of excise taxes and other penalties pursuant to
Section 409A of the Internal Revenue Code; provided, however, that in no event
shall any such payments be deferred more than six months plus one day from the
Termination Date. Subject to the proviso in the immediately preceding sentence,
in the event of any such deferral, any deferred payments will be paid in a lump
sum as soon as reasonably practicable after the earliest date on which they may
be paid without causing the Employee to incur excise taxes and/or other
penalties under Section 409A of the Internal Revenue Code.

     11. CHANGE IN CONTROL. Immediately upon the occurrence of a “Change in
Control,” the Employee shall become fully vested in all employee benefit
programs (other than any tax qualified retirement or savings plan, the
Employee’s interest in which shall vest in accordance with such plan’s terms),
including without limitation, all stock options or other awards under the 1996
or 2004 Stock Plans, in which he was a participant at the time of the Change in
Control. For purposes of this Agreement, the term “Change in Control” shall mean
the occurrence of any of the following events after the date of this Agreement
(i) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) (a “Person”) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of fifty percent (50%) or more of
the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors (“Voting
Securities”); provided, however, that the following acquisitions shall not
constitute a Change in Control: (A) any acquisition by the Company, (B) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company or
(C) any acquisition by the Employee (or a group including the Employee);
(ii) the consummation of any reorganization, merger or consolidation other than
a reorganization, merger or consolidation which would result in the Voting
Securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into Voting
Securities of the surviving entity) at least fifty percent (50%) of the combined
voting power of the Voting Securities of the Company or such surviving entity
outstanding immediately after such reorganization, merger or consolidation; or
(iii) the consummation of a plan of complete liquidation of the Company or of an
agreement for the sale or disposition by the Company (in one transaction or a
series of transactions) of all or substantially all of the Company’s assets.

     12. EMPLOYEE’S CAPACITY. Employee represents to the Company that he has the
capacity and right to enter into this Agreement and to perform all his services
and other obligations under this Agreement without any restriction whatsoever by
any other agreement, document, restrictive covenant or other restriction.

     13. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF OHIO, WITHOUT REGARD TO THE CONFLICTS
OF LAWS PRINCIPLES THEREOF.

10



--------------------------------------------------------------------------------



 



     14. SEVERABILITY. The intention of the parties to this Agreement is to
comply fully with all laws and public policies, and this Agreement shall be
construed consistently with all laws and public policies to the extent possible.
In the event a court of competent jurisdiction determines any restriction set
forth in this Agreement to be unenforceable or contrary to law in whole or in
part, then the Company’s rights under this Agreement shall be the maximum rights
allowed by law and the scope of such restriction shall be judicially modified to
reflect the Company’s maximum rights hereunder. If and to the extent that any
court of competent jurisdiction determines that it is impossible to construe any
provision of this Agreement consistently with any law or public policy and
consequently holds that provision to be invalid, this holding shall in no way
affect the validity of the other provisions of this Agreement, which shall
remain infill force and effect.

     15. COMPLETE AGREEMENT. This document contains the entire agreement between
the parties and supersedes any prior discussions, negotiations, representations,
or agreements between them relating to employment of Employee. No additions or
other changes to this Agreement shall be made or binding on any party unless
made in writing and signed by all parties to this Agreement.

     16. NOTICES. All notices required or permitted hereunder shall be in
writing and shall be deemed to be properly given if delivered personally, if
sent by certified or registered first class mail, postage prepaid, or if sent by
telegram, telex, telecopy, telecommunication or other similar form of
communication (with receipt confirmed), as follows:

If to the Company, to:




AirNet Systems, Inc.
3939 International Gateway Drive
Columbus, Ohio 43219
Fax: (614) _____________________


with a copy to:


Ronald A. Robins, Jr.
Vorys, Sater, Seymour and Pease LLP
52 East Gay Street
Columbus, Ohio 43215
Fax: (614) 719-4926

If to Employee, to:

Larry M. Glasscock, Jr.
4512 Fairfax Avenue
Dallas, Texas 75205-3007 Fax: (214) 522-3315

11



--------------------------------------------------------------------------------



 



or to such other person, address or facsimile number as any party may designate
by written notice. Any notice given by certified mail shall be deemed to have
been given and shall be effective upon notice of receipt, refusal or unclaimed
status after such notice has been mailed to the notice address of the party to
whom notice is to be given.

     17. SUCCESSORS. This Agreement shall be binding upon, inure to the benefit
of, and be enforceable by and against the respective heirs, legal
representatives, successors and assigns of each party to this Agreement.

     18. AMENDMENT AND WAIVER. This Agreement may not be amended, released,
discharged, abandoned, changed or modified in any manner, except ban instrument
in writing signed on behalf of each of the parties hereto. The failure of any
party hereto to enforce at any time any of the provisions of this Agreement
shall in no way be construed to be a waiver of any such provision, nor in any
way to affect the validity of this Agreement or any part thereof or the right of
any party thereof to enforce each and every such provision. No waiver or any
breach of this Agreement shall be held to be a waiver of any other or subsequent
breach.

     19. CAPTIONS. The captions of the various sections of this Agreement are
not part of the context hereof but are labels to assist in locating those
sections and shall be ignored in construing this Agreement.

[SIGNATURE PAGE TO FOLLOW]

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have set their hand effective as of the
date first written above.

     
EMPLOYEE:
  AIRNET SYSTEMS, INC.
 
   
 
   
 
   
/s/ Larry M. Glasscock, Jr.
  /s/ Joel E. Biggerstaff
 
   
Larry M. Glasscock, Jr.
Title: Senior Vice President, Express Services
  By: Joel E. Biggerstaff
Title: Chief Executive Officer

13